Exhibit 10.18

[IMAGE - GOVERNMENT OF KARNATAKA REGISTRATION STAMP Rs. 100]

LEASE AGREEMENT

This AGREEMENT TO LEASE (hereinafter called “Agreement”) is executed at
Bangalore on the 14th day of July 2006 at Bangalore.

BYIBC Knowledge Park Pvt. Ltd., a Company Registered under the Indian Companies
Act, 1956, having its office at “Diamond District Penthouse (B9) Corporate Tower
B, 150, Airport Road, Bangalore – 560 008, represented by its Managing Director,
Mr. Yunus Zia, authorized under Board Resolution dated 24th July 2003,
hereinafter called the LESSOR (which expression shall, unless repugnant to the
context, mean and include, successors, administrators and assigns) of the FIRST
PART.

BETWEEN

SiRF Technology (India) Private Limited, a Company registered under the Indian
Companies Act, 1956, having its registered office at, 309, Kale Ram Chamber, #2,
East Guru Angad Nagat, Delhi – 110 092 India which is the wholly owned
subsidiary of SiRF Technology Holdings Inc., #148, East Brokaw Road, San Jose,
CA 95112, USA, represented by its Managing Director, Ashutosh Pande, authorized
under Board Resolution dated 14th July 2006, hereinafter called the LESSEE
(which expression shall, unless repugnant to the context, mean and include,
successors, administrators and assigns) of the OTHER PART.

The LESSOR and the LESSEE are collectively referred to as the “Parties” and
individually as a “Party”.

THIS AGREEMENT TO LEASE WITNESSETH AS FOLLOWS:

WHEREAS Impulsesoft Private Limited had entered and executed a Letter of Intent
dated May 2nd 2006 with the LESSOR herein and later entered and executed a Lease
agreement dated June 16, 2006 with the LESSOR herein for Lease of the Schedule
‘B’ Property for a period of five (5) years. Subsequently the LESSEE herein has
taken over the said Impulsesoft Private Limited through 100% share purchase.
Hence this Agreement of Lease is entered into between the LESSOR and the LESSEE.

 

For IBC Knowledge Park Pvt. Ltd.    SiRF Technology (India) Pvt. Ltd.

/s/ Yunus Zia

  

/s/ Ashutosh Pande

Director    Director

 

1



--------------------------------------------------------------------------------

[IMAGE - GOVERNMENT OF KARNATAKA REGISTRATION STAMP Rs. 100]

WHEREAS the immovable property bearing No.4/1, Bannerghatta Road, having an
extent of 13 Acres 13 Guntas, approximately 53,974.73 sq.mts. is absolutely
owned by Bangalore Housing Development and Investments (BHDI) having purchased
the same under a registered Sale Deed dated 29th September, 1986 and registered
with the Sub Registrar of Assurances as Document No.1406 / 86-87 in Book No. I,
Volume 1033 Page 147/160, and an error in the said Sale Deed was rectified in
terms of a Rectification Deed dated 02/03/2001 registered as Document
No.4641/2000-2001 in Book-I, Volume-2338 at Pages 61 to 64 in the Office of the
Sub-Registrar, Jayanagar, Bangalore, the said property is more fully described
in the Schedule enclosed to this Agreement and hereinafter for the sake of
brevity called SCHEDULE ‘A’ PROPERTY.

WHEREAS the aforesaid BHDI subsequent to acquisition of the Schedule A Property
is in peaceful possession of the same and is paying the property tax regularly
and is entitled to deal with the same as it deems fit.

WHEREAS BHDI entrusted the Schedule ‘A’ Property consisting of vacant land to
the Builder above named in terms of a Development Agreement dated 01/07/2002
read with a Registered Power of Attorney issued in favour of the Managing
Director of the LESSOR on 03/07/2002, which was registered duly with the
Sub-Registrar, Jayanagar, Bangalore, as Document No.117 in Book-IV and stored in
C.D.No.14 in which BHDI have authorized the attorney to do all necessary things
connected with Development of the Schedule ‘A’ Property mentioned herein and
further to put up construction over the same after obtaining necessary
approvals, sanctions from the statutory authorities.

WHEREAS subsequently BHDI to confirm the above matter has executed a Registered
Development Agreement dated 26th December 2003 with the LESSOR herein which is
registered as Document No.5167/2003-2004 in Book-I and stored in C.D.No.JAYD4,
in the Office of the Sub-Registrar, Jayanagar, Bangalore, on such terms and
conditions agreed between them and most specifically authorizing the LESSOR to
develop the same and construct thereon the multistoried commercial space
comprising of several blocks of buildings after obtaining necessary sanctions
and approvals from Bangalore Mahanagara Palike and other Statutory Authorities.

 

For IBC Knowledge Park Pvt. Ltd.    SiRF Technology (India) Pvt. Ltd.

/s/ Yunus Zia

  

/s/ Ashutosh Pande

Director    Director

 

2



--------------------------------------------------------------------------------

[IMAGE - GOVERNMENT OF KARNATAKA REGISTRATION STAMP Rs. 100]

WHEREAS the LESSOR who is having experience in the field of development and
construction of multistoried building in and around Bangalore has agreed under
the aforesaid Development Agreement executed with BHDI to develop Schedule A
Property and construct commercial office spaces, car parks, after obtaining
sanctions and approvals and further in accordance with the said agreement, the
LESSOR has agreed to deliver 31% of the super built up area together with the
car park areas, terrace areas, and also the proportionate rights and ownership
in the undivided share in the Schedule A Property which is identified with the
said percentage of super built up area to BHDI.

WHEREAS the LESSOR in consideration of delivery of 31% of the super built up
area together with the car park areas, terrace areas, and also the proportionate
rights and ownership in the undivided share in the Schedule A Property is
entitled to retain the balance 69% of the constructed area with car park areas,
terrace areas, and also the proportionate rights and ownership in the undivided
share in the Schedule A Property.

WHEREAS subsequently the aforesaid BHDI has issued a certificate dated
17th September 2005 confirming that 31% of super built up has been identified in
Tower A and Tower B devolving to its share on its compliance as per the terms of
the Registered Joint Development Agreement dated 26th December 2003 and further
BHDI has confirmed that the balance 69% of the constructed area devolving to IBC
Knowledge Park Pvt. Ltd., together with car park area, terrace areas and also
the proportionate rights and ownership in the undivided share in the Schedule A
Property.

WHEREAS the LESSOR in pursuance of the aforesaid development agreement and the
Power of Attorney has obtained at its cost and expenses necessary sanction of
plan for putting up the construction from Bangalore Mahanagara Palike Vide
L.P.No.324/2000-2001, dated 14th August 2002 and has commenced construction over
the SCHEDULE A PROPERTY and completed a portion of the same in the building
complex popularly known as “IBC KNOWLEDGE PARK”.

 

For IBC Knowledge Park Pvt. Ltd.    SiRF Technology (India) Pvt. Ltd.

/s/ Yunus Zia

  

/s/ Ashutosh Pande

Director    Director

 

3



--------------------------------------------------------------------------------

[IMAGE - GOVERNMENT OF KARNATAKA REGISTRATION STAMP Rs. 100]

WHEREAS the BHDI and the LESSOR have earmarked their share of the aforesaid area
and accordingly LESSOR represents that the Block C comprising of Two Basement +
Ground +13 upper floors with basement car parks together with the proportionate
right in undivided share in land and rights in common area have devolved to the
share of the LESSOR and is entitled to deal with same as it deems fit and BHDI
has issued its no objections for the LESSOR in respect of the same.

WHEREAS the LESSEE who is engaged in the business of carrying on software
business has identified Level 9 Office (10th Floor) measuring 26,223 Sq.Ft. in
Block C Building, of IBC Knowledge Park being constructed over the Schedule A
Property, which for the sake of brevity herein called SCHEDULE B PROPERTY for
the purpose of locating its office and accordingly has requested the LESSOR to
give on lease the aforesaid office space together with undivided share in land
identified with said space and [50] Nos. of Car Park area and right in the
common area of the Block C.

WHEREAS the LESSOR has agreed to lease out the portion measuring 26,223 sqft
more fully described in the Schedule B Property to the LESSEE, being the
property allotted to the LESSOR on the balance 69% of the constructed area with
car park areas, terrace areas, and also the proportionate rights and ownership
in the undivided share in the Schedule A Property. The LESSOR having accepted
the offer of the LESSEE to lease the aforesaid area on the terms and conditions
agreed herein under has come forward in leasing the same in favour of the
LESSEE.

WHEREAS the Parties have agreed to reduce their terms and conditions in writing
and accordingly execute this Agreement.

NOW IN CONSIDERATION OF THE FOREGOING AND MUTUAL OBLIGATION TO BE PERFORMED
BETWEEN THE LESSOR AND THE LESSEE IN RESPECT OF LEASING OF THE SCHEDULE ‘B’
PROPERTY, THE PARTIES DO HEREBY AGREE ON THE FOLLOWING TERMS AND CONDITIONS
WHICH SHALL BE ONLY BINDING FOR THE PURPOSE OF THIS LEASE.

 

For IBC Knowledge Park Pvt. Ltd.    SiRF Technology (India) Pvt. Ltd.

/s/ Yunus Zia

  

/s/ Ashutosh Pande

Director    Director

 

4



--------------------------------------------------------------------------------

[IMAGE - GOVERNMENT OF KARNATAKA REGISTRATION STAMP Rs. 100]

DEFINITION:

Unless the context herein otherwise provides, the following terms shall have the
meanings assigned thereto:

“Commencement Date” shall mean 21 June, 2006

 

1. UNDERSTANDING OF THE PARTIES:

In consideration of the rent herein reserved and of the covenants on the part of
the LESSEE to be performed and observed, the LESSOR hereby agree to grant and
lease unto the LESSEE, and the LESSEE hereby agree to take on lease the SCHEDULE
B PROPERTY (hereinafter referred to as Demised Premises) which being the
commercial office space measuring 26,223 sqft (subject to actual joint
measurement) situated in the Level 9 Office [10th floor] of the building in the
manner stated herein below, subject to the construction is accordance with the
sanctioned plan, of Tower C and with 50 Nos. of Car Parks in the
surface/basement together with casements, rights and advantages appurtenant
thereof and right of use and enjoyment of common areas of Tower C which is more
fully stated in the Schedule to this Agreement, subject to the terms and
conditions contained herein.

The Lessor shall have the building which houses the Demised Premises constructed
in accordance with specifications listed in Annexurea hereto in accordance with
all laws governing construction of the buildings and after duly obtaining
sanctions, permissions required there under.

The construction of that portion of the building Level 9 Office (i.e. 10th Floor
of the Schedule A Property) which is proposed to be used as office area,
referred to as a “Bare Shell” as defined herein below), is ready and fit for
occupation and the LESSEE, its agents/ and specified person/s shall be permitted
to carry out the fitting out of the Bare Shell as may be required by the LESSEE.
However it is agreed and confirmed by the parties that such permission granted
by the LESSOR shall not construe as delivery of possession to the LESSEE
contemplating part performance under the transfer of property act.

 

For IBC Knowledge Park Pvt. Ltd.    SiRF Technology (India) Pvt. Ltd.

/s/ Yunus Zia

  

/s/ Ashutosh Pande

Director    Director

 

5



--------------------------------------------------------------------------------

[IMAGE - GOVERNMENT OF KARNATAKA REGISTRATION STAMP Rs. 100]

In this Agreement, “Bare Shell’ means-

 

  (a) concrete structure;

 

  (b) plastered walls;

 

  (c) fire retardant fire doors for stair cases, fire detection system and
general fire safety compliance of the structure as per NBC norms;

 

  (d) Power from BESCOM/Captive Power will be provided at one point in the Level
9 Office (i.e. 10th Floor of the Schedule B Property); and

 

  (e) DG sets for back up power supply for common facilities of Block ‘C’

 

  (f) Provision for toilets will be made by the LESSOR and finishes of the same
shall be part of interior fit outs by the client at its cost and expenses.

Power from BESCOM/Captive Power with DG back up (N+1 formula) will be provided
by the Lessor in the Demised Premises as per clause 5.1 mentioned herein below,

 

1.1A. SCHEDULE OF DELIVERY OF DEMISED PREMISES:

The Lessor shall hand over the Demised Premises on execution of this Agreement
to Lease or as per mutual agreement.

 

1.1B PLINTH AREA:

[(Actual Plinth Area + (27% of Actual Plinth Area)) (“The actual plinth area to
the super built up area shall be 100 is to 127 i.e. 27 sqft is added to every
100 sqft of plinth area to achieve 78.74% efficiency”) (say 79%). The parties
shall carry out a joint measurement of the Demised Premises prior to the
execution of the Lease Deed to ascertain the exact area of the Demised Premises
to be taken on lease.

 

For IBC Knowledge Park Pvt. Ltd.    SiRF Technology (India) Pvt. Ltd.

/s/ Yunus Zia

  

/s/ Ashutosh Pande

Director    Director

 

6



--------------------------------------------------------------------------------

[IMAGE - GOVERNMENT OF KARNATAKA REGISTRATION STAMP Rs. 100]

 

2) LEASE DURATION:

The parties in good faith agree that notwithstanding the date on which this
Agreement or the subsequent Lease Deed is executed, the lease commencement date
shall be 21st June 2006, subject to the LESSOR delivering the Demised Premises
to the LESSEE for carrying necessary works relating to fixtures, fittings and
other related works. The date of commencement of lease shall hereinafter be
called as “Commencement Date” and the lease shall be for a period of 5 years and
shall be in force initially for a period of 3 (Three) years (Initial
Term/Lock-In) save and except escalation in monthly rentals of 18% every 3
(Three) years with effect from the expiry of 3 (Three) years from the
Commencement Date and shall be renewed at the option of the LESSEE for 2 (Two)
further periods of 3 (Three) Years consecutively by execution of fresh
registered Lease Deed at every time of renewal.

It is further agreed by the parties that the LESSEE shall not be entitled during
the first term of lease to terminate the same unless there is a breach in the
terms of the lease on part of the LESSOR, which has not been rectified with 30
days.

 

3. RENTALS:

 

3.1 The monthly lease rent payable by the LESSEE during the first term of three
years for lease of Demised Premises shall be Rs.9,44,028/- (Rupees Nine Lakhs
Forty Four Thousand and Twenty Eight Only) per month calculated at the rate of
Rs.36/-per Sq. Ft (Rupees Thirty Six Only) for the total area of 26,223 Sq.Ft
(subject to actual joint measurement). The monthly lease rent shall be enhanced
at the end of three years by 18% to Rs.11,13,953/- (Rupees Eleven Lakhs Thirteen
Thousand, Nine Hundred and Fifty Three Only), subject to the lease being renewed
by the LESSEE on expiry of Initial Term of the lease and the said escalated
monthly rentals shall be paid by the LESSEE as hereinafter said.

 

3.2 The LESSEE shall pay the said monthly lease rentals to the LESSOR on or
before 5th day of each month in advance.

 

For IBC Knowledge Park Pvt. Ltd.    SiRF Technology (India) Pvt. Ltd.

/s/ Yunus Zia

  

/s/ Ashutosh Pande

Director    Director

 

7



--------------------------------------------------------------------------------

[IMAGE - GOVERNMENT OF KARNATAKA REGISTRATION STAMP Rs. 100]

 

3.3 RENTALS FOR CAR PARK: The LESSOR shall for the entire Lease term provide the
LESSEE 50 earmarked Car Parks space in the basement/surface in the Demised
Premises @ Rs.1,750/- per Car Park slot per month. However, the rent payable for
the allotted 50 car parks shall be payable from July 5, 2006. The LESSOR grants
the LESSEE the option to take on lease, additional car parks in excess of 50 car
parks, subject to the LESSEE paying a monthly rent of Rs.1,750/- (Rupees one
thousand seven hundred fifty Only) per additional car park to the LESSOR.
Obligation of providing the additional car park on part of the LESSOR is subject
to its availability and the LESSEE making a written request in this regard by
issuing a written notice. The allotted car park under this agreement is enclosed
to this Agreement as Annexure 2.

 

3.4 The LESSEE shall be entitled to deduct tax at source as per the rates
specified under the Income Tax Act, 1961 and other applicable laws and shall
issue the Tax Deduction at Source Certificate to the LESSOR within the period
prescribed under the above Act.

 

3.5 If the lease is renewed in the manner set out in clause 3.1, the LESSEE
shall be entitled to the use of the aforesaid car parks for such additional
Lease term as agreed in clause 3.3 subject to payment of monthly lease rentals.

 

3.6 All payments under this Agreement shall be made by cheque/bank draft/s
payable in Bangalore, in favour of the LESSOR and shall be delivered to the
LESSOR at its address mentioned above in person or by courier/registered post
acknowledgement due. The LESSOR shall issue receipts for such payment by the
LESSEE. In the event the LESSOR has not for any reason whatsoever received the
rentals in respect of any given month within the period mentioned in the
aforesaid Clause 3, the LESSOR shall inform the LESSEE, in writing or in person
of such non-receipt, not later than ten (10) days from the date on which such
rental was due. The LESSEE shall immediately upon receipt of such notice
forthwith pay the rent for such month together with interest for everyday of
delay calculated @ 12% per annum. In the event of non-payment of the monthly
lease rent by the LESSEE together with interest for a period of sixty (60) days
in aggregate, in spite of notice having been served by the LESSOR in terms
hereof, such non-payment by the LESSEE shall amount to breach of the terms of
this Deed of Lease and necessary acts relating to termination of this Deed of
Lease shall follow at the option of the LESSOR as mentioned hereinafter.

 

For IBC Knowledge Park Pvt. Ltd.    SiRF Technology (India) Pvt. Ltd.

/s/ Yunus Zia

  

/s/ Ashutosh Pande

Director    Director

 

8



--------------------------------------------------------------------------------

[IMAGE - GOVERNMENT OF KARNATAKA REGISTRATION STAMP Rs. 100]

 

4) SECURITY DEPOSIT:

 

  1 In consideration of the LESSOR agreeing to grant to the LESSEE, lease of the
Demised Premises, and LESSEE in assurance of its due performance in taking
delivery of the Demised Premises completed in the manner stated above and
further agreeing to comply with the terms and conditions of this Lease
Agreement, Impulsesoft Private Limited has paid the LESSOR herein an interest
free refundable security deposit being an amount of Rs. 1,13,28,336/- (Rupees
One Crore Thirteen Lakhs Twenty Eight Thousand Three Hundred and Thirty Six
only) (“Security Deposit”) in the following manner

 

  2 Rs.28,63,728/- (Rupees Twenty Eight Lakh Sixty Three Thousand Seven Hundred
and Twenty Eight only) on execution of Letter of Intent with Impulsesoft Private
Limited.

 

  3 Rs.28,21,536/- (Rupees Twenty Eight Lakh Twenty One Thousand Five Hundred
and Thirty Six only) on execution of Lease Agreement with Impulsesoft Private
Limited.

 

  4 Rs.56,43,072/- (Rupees Fifty Six Lakh Forty Three Thousand and Seventy Two
only) paid at the time of taking the possession of the premises by Impulsesoft
for carrying out interiors by the Impulsesoft.

The LESSOR has issued valid receipt for accepting the Security Deposit.

For the purpose of clarity the LESSOR, the LESSEE and Impulsesoft Private
Limited acknowledge and agree that the Security Deposit shall be refunded in its
entirety to the LESSEE herein, subject to the LESSEE having made all payments
towards monthly rentals, electricity, maintenance, car parking rent, etc.,
including which remain unpaid by the LESSEE for carrying on its business within
the SCHEDULE B PROPERTY to any statutory authorities, viz., BESCOM, BWSSB,
Telephone, Pollution Control Board, Fire Force Department etc.

 

For IBC Knowledge Park Pvt. Ltd.    SiRF Technology (India) Pvt. Ltd.

/s/ Yunus Zia

  

/s/ Ashutosh Pande

Director    Director

 

9



--------------------------------------------------------------------------------

[IMAGE - GOVERNMENT OF KARNATAKA REGISTRATION STAMP Rs. 100]

In the event, the LESSOR fails to refund the Security Deposit upon expiry or
earlier termination of the lease and simultaneously with the LESSEE surrendering
peaceful vacant physical possession of the Demised Premises, duly debonded with
copies of certificates from STPI and Customs, the LESSOR shall be liable to
refund the Security Deposit amount together with interest @ 12% per annum to be
calculated from the date the amounts become due till the date of actual refund.
Further upon termination of this Agreement or the Lease Deed to be executed
pursuant to this Agreement for any reason whatsoever, the LESSEE shall be
entitled to peaceful possession of the Demised Premises, without payment of any
Rent or other charges, until the Security Deposit, interest thereon and all
other dues to the LESSEE are refunded, in full, by the Lessor.

Similarly, in the event LESSEE fails to handover the Schedule Property duly
debonded on expiration or earlier proper termination of the Term on LESSOR
notifying LESSEE of LESSOR’s readiness to refund the Security Deposit, after
adjusting any lawful deductions i.e. Rent, maintenance, electrical charges,
LESSOR shall be entitled to twice the amount of daily Rent for every day of
delay in handing over possession of the Schedule Property. However, the Lessor
reserves the right to receive rent till the date of debonding of the Demised
Premises and further be compensated for the damages and losses incurred at the
time of removal of the LESSEE’S equipments except normal wear and tear.

 

5) COVENANTS OF THE LESSEE:

 

5.1 ELECTRICITY CHARGES:

The LESSOR agrees and undertakes to provide 100KVA power load with 100% DG back
up power (N+1 Module) to the SCHEDULE B PROPERTY and shall ensure regular supply
of electricity and DG power at one point at Level 9 Office (i.e. 10th Floor of
the Schedule B Property). LESSEE is obligated to make all such arrangements at
its cost and expenses from the aforementioned point for distribution of
electricity within the Level 9 Office (i.e. 10th Floor of the Schedule B
Property) and also to maintain the installation and maintenance of the
Electrical Panels/infrastructure at its cost and expenses.

 

For IBC Knowledge Park Pvt. Ltd.    SiRF Technology (India) Pvt. Ltd.

/s/ Yunus Zia

  

/s/ Ashutosh Pande

Director    Director

 

10



--------------------------------------------------------------------------------

[IMAGE - GOVERNMENT OF KARNATAKA REGISTRATION STAMP Rs. 100]

LESSEE in consideration of obtaining 100KVA power connected to the Schedule B
Property through BESCOM/DG Power/Captive Power Plant, shall pay refundable
amount of Rs.12,50,000/- (hereinafter called Initial Power Deposit) calculated @
Rs.12,500/- per KVA to the LESSOR on date of handover of the premises for its
operation.

In case the LESSEE’s business operations require a power load greater than 100
KVA, the LESSOR shall, upon the LESSEE’S request, subject to availability and
making payment (Additional Power Deposit) at the above rate per KVA shall make
available the additional load with 100% DG back up to the SCHEDULE B PROPERTY.
The rate of Rs.12,500/- per KVA is applicable for the first 3 years of lease
period and any requirement of power thereafter shall be made available by the
LESSOR subject to LESSEE making payment at the prevailing rate made known by the
LESSOR as on the date of request.

The LESSOR shall refund the complete Initial Power Deposit and Additional Power
Deposit without interest on expiry or earlier termination of Lease. In the
event, the LESSOR fails to refund the Power Deposit amount upon expiry or
earlier termination of the lease, the LESSOR shall be liable to refund the Power
Deposit together with interest @ 12% per annum to be calculated from the date
the amounts become due till the date of actual refund.

The LESSEE shall be responsible for payment of all the electricity charges for
the power generated and supplied by the LESSOR/BESCOM for LESSEE’s use and the
LESSEE agrees to pay the monthly consumption & demand charges from the
Commencement Date of this lease in respect of the actual usage (as recorded in
the separate sub-meter) as per the invoice raised by the LESSOR/BESCOM.
Currently the LESSOR/BESCOM is charging Rs. 7.00 per unit for both raw power and
DG power and a demand charge of Rs. 200/- per KVA per month. The LESSEE agrees
to pay the same and further the LESSEE shall pay any revision in the above rates
and charges from time to time to the LESSOR.

 

For IBC Knowledge Park Pvt. Ltd.    SiRF Technology (India) Pvt. Ltd.

/s/ Yunus Zia

  

/s/ Ashutosh Pande

Director    Director

 

11



--------------------------------------------------------------------------------

[IMAGE - GOVERNMENT OF KARNATAKA REGISTRATION STAMP Rs. 100]

 

5.2 ELECTRICAL AND TELECOMMUNICATION WIRING AND PIPING:

The LESSEE shall be entitled to install electronic and electrical equipment,
computers, servers, air-conditioners, power generator sets, telecommunication,
data and/or video communication lines for undertaking its activities in the
Demised Premises. Further, LESSEE is entitled to carry on plumbing/chilled water
piping through any void, internal walls for the rooms, toilets, toilet fixtures
and fittings, duct or passage way including but not limited to the false
ceiling, ventilator shafts or other internal passage way or externally along the
walls of the Demised Premises or of the common areas or along the exterior walls
of the building under prior intimation to the LESSOR without damaging the
structure of the Demised Premises and in harmony with the other occupants.

 

5.3 ALTERATIONS:

The LESSEE shall be entitled to carry out any minor alterations to the Demised
Premises. The LESSEE shall take due care not to damage the main structure of the
building while erecting or dismantling such partition and/or construction. In
the event any such damage occurs, not being damage arising out of normal wear
and tear, the LESSEE shall pay to the LESSOR all reasonable cost for the repair
of the damage or repair the damage, at its cost. The LESSEE shall not be
required to pay any additional amount by way of rentals or any other amounts in
connection with the installation of the generators, air-conditioners or other
auxiliary equipment in the Demised Premises.

 

For IBC Knowledge Park Pvt. Ltd.    SiRF Technology (India) Pvt. Ltd.

/s/ Yunus Zia

  

/s/ Ashutosh Pande

Director    Director

 

12



--------------------------------------------------------------------------------

[IMAGE - GOVERNMENT OF KARNATAKA REGISTRATION STAMP Rs. 100]

 

6) MAINTENANCE:

The LESSEE shall be responsible for the day-to-day maintenance of the Demised
Premises (excluding, for the avoidance of all doubts, the common areas like
lobbies, elevators, terraces, etc., more particularly described in Annexure 3)
including all Amenities installed by the LESSEE therein. The LESSOR shall be
responsible for the maintenance of the building and all other “common areas as
herein before defined in this clause. LESSEE shall pay a sum of Rs.1,18,004/-
(Rupees One lakh eighteen thousand and four only) every month from the Start of
operation. The sum calculated at the rate of Rs.4.50 per sq. ft of 26,223 sqft
(subject to actual joint measurement) to the LESSOR towards maintenance charges.
The parties do hereby confirm that the maintenance charges paid by the LESSEE is
towards reimbursement of the expenses already incurred by the LESSOR. The
abovementioned maintenance charges will be revised upon expiry of 3rd year at
the option of the LESSOR and accordingly the LESSOR shall intimate the LESSEE of
such revision in the maintenance charges. However, it is agreed between the
parties that at any time the maintenance charges after such revision shall
always be uniform for all other LESSEE’s / occupants in SCHEDULE A.

 

7) SIGNAGE:

LESSEE shall be entitled to erect and display a sign-board or other signage of
appropriate size approved by the LESSOR at Level 9 Office floor (10th Floor)
entrance near the lift lobby of Tower-’C’. The LESSEE shall also be entitled to
put suitable approved signage at the common building directory of Tower ‘C’.
LESSOR shall provide LESSEE signage of appropriate size to have prominence of
their brand in the park. LESSEE shall however keep in mind the aesthetic view of
the Building and the interests of the other tenants of the IBC Knowledge Park.

 

For IBC Knowledge Park Pvt. Ltd.    SiRF Technology (India) Pvt. Ltd.

/s/ Yunus Zia

  

/s/ Ashutosh Pande

Director    Director

 

13



--------------------------------------------------------------------------------

[IMAGE - GOVERNMENT OF KARNATAKA REGISTRATION STAMP Rs. 100]

 

8) USE OF THE DEMISED PREMISES:

The LESSEE shall use the Demised Premises for office purposes only for carrying
and conducting its business and related services after obtaining requisite
approvals, sanctions, licenses, permission from the prescribed authorities and
shall not use the same for any other purposes or permit the use of the Demised
Premises for any unlawful purpose or any purpose likely to endanger the
building. The LESSEE also agrees that in the course of usage of the Demised
Premises, the LESSEE, its agents, servants, employees, subcontractors etc.,
shall not act in a manner which may cause any nuisance, annoyance or
obstructions to the occupants of other portions of the building constructed over
Demised Premises and the facilities, amenities such as lifts, common passages,
staircases, basement, terrace area etc., provided therein.

 

9) APPROVAL AND CLEARANCES:

The sole responsibility and risk of getting clearances, NOC, Licence,
certificate/approvals from various Departments pertaining to the business
carried on within the Demised Premises shall be that of the LESSEE and the
LESSEE shall under no circumstance stop payment of rent on account of non
securing of licence and permission from various Departments,
Authorities/Government or such other Departments.

Any non-compliance of rules and regulations in carrying on the business by the
LESSEE and the actions arising out of the same shall be taken care by the LESSEE
at its cost and expenses and the LESSOR shall not be liable for the same.

 

For IBC Knowledge Park Pvt. Ltd.    SiRF Technology (India) Pvt. Ltd.

/s/ Yunus Zia

  

/s/ Ashutosh Pande

Director    Director

 

14



--------------------------------------------------------------------------------

[IMAGE - GOVERNMENT OF KARNATAKA REGISTRATION STAMP Rs. 100]

 

10) SUB-LEASE:

LESSEE shall be entitled to sub-let or under-let the entire Demised Premises or
any portion thereof to any of its subsidiaries, group companies, affiliates,
successors or assignees when there is a change of control under written
intimation to the LESSOR.

LESSEE shall be entitled to sub-let or under-let the entire Demised Premises or
any portion thereof to any other companies / entities, third party subject to
the prior written approval of the LESSOR, which shall not be withheld
unreasonably.

In the event of sub letting or under letting as above, the LESSEE affirms that
all obligations agreed to be performed by the LESSEE under this Lease shall
always remain that of the LESSEE. It is agreed between the parties that in the
event of such sub-leasing, the Sub-LESSEE shall not be entitled to use the car
park area/power connection in excess of the LESSEE’s entitlement agreed to be
granted under this Agreement or otherwise agreed between the Parties.

 

11) COVENANTS OF THE LESSOR:

 

11.1 PEACEFUL POSSESSION:

On the LESSEE paying the rents hereby agreed to be paid and all such amounts
agreed to be paid to the LESSOR are paid and the LESSEE observing and performing
the several covenants and conditions agreed upon, the LESSEE shall peacefully
hold and occupy the Demised Premises from the date of delivery of possession
during the period of lease on all 365 days in a year and 24 hours till the
expiry of the lease term or any extended period thereof or earlier termination
as provided herein without any let, hindrance, interruption or disturbance by
the LESSOR or any person claiming under or in trust for the LESSOR. The LESSOR
represents and warrants that the LESSOR is in possession of the Demised
Premises. Further, the LESSOR represents that there are no charges, claims,
negative covenants, attachments, encumbrances, acquisition proceedings, any
threatened proceedings or similar nature or obligations in respect of the
Demised Premises or anything which may be an impediment or bar affecting the
free and vacant possession and use of the Demised Premises by the LESSEE.

 

For IBC Knowledge Park Pvt. Ltd.    SiRF Technology (India) Pvt. Ltd.

/s/ Yunus Zia

  

/s/ Ashutosh Pande

Director    Director

 

15



--------------------------------------------------------------------------------

[IMAGE - GOVERNMENT OF KARNATAKA REGISTRATION STAMP Rs. 100]

All permissions necessary for the occupation and use of the Demised Premises
have been obtained and that the Demised Premises can be legally used and
occupied on before the Lease Commencement Date. The Lessor shall furnish copy of
the Occupation Certificate on or before Lessee’s operations issued by City
Municipal Corporation, Bangalore.

LESSOR also represents that no agreements or interest has been created in
respect of the Demised Premises in favour of the third parties other than
executing this Agreement. The LESSOR acknowledges that the LESSEE has entered
into this Agreement relying solely on the aforesaid representation.

 

11.2 PAYMENT OF TAX AND OTHER OUTGOINGS:

The LESSOR shall pay all current and future municipal taxes and any other
outgoings, charges, ceases, dues or impositions that may be levied in respect of
the Demised Premises by the Bangalore Mahanagara Palike, the Government of
Karnataka or the Central Government or any other Public Body or Authority.

 

11.3 INSURANCE:

The LESSOR shall at all times during the period of lease and every renewal
thereafter insure and keep insured the building and more particularly the
Demised Premises against structural damage, damage by fire, earthquake, riots
and other risks at their own cost and expenses as well as the furnishing carried
out by the LESSOR.

The LESSEE shall obtain separate insurance cover for all the equipment,
temporary constructions, fittings and fixtures and other property owned by the
LESSEE within the Demised Premises during the subsistence of the lease period.

 

For IBC Knowledge Park Pvt. Ltd.    SiRF Technology (India) Pvt. Ltd.

/s/ Yunus Zia

  

/s/ Ashutosh Pande

Director    Director

 

16



--------------------------------------------------------------------------------

[IMAGE - GOVERNMENT OF KARNATAKA REGISTRATION STAMP Rs. 100]

 

11.4 REPAIRS AND MAINTENANCE:

The LESSOR shall upon receipt of notice from the LESSEE carry out all major
repairs, which are attributable to structural defects in the Demised Premises.
In the event of the LESSOR fails to do so, notwithstanding any law for the time
being in force, the LESSEE shall be at liberty to carry out such repairs and all
such costs incurred therefore shall be to the account of the LESSOR and shall be
deducted from the monthly rents. The LESSEE shall be responsible for the
day-to-day maintenance of the Demised Premises as provided under clause 6.1
above.

The LESSOR shall ensure that the building, basement and areas surrounding the
Demised Premises including common passage, staircase, terrace, lifts etc., are
maintained at its cost in a state of good repair. The LESSOR shall carry out at
its expense all the works of external maintenance of common areas and shall be
responsible for painting the exterior of the building complex once in every 5
(five) years.

All minor repairs to the Demised Premises (those which relate to tenant
improvements and which the LESSEE has installed at its own cost and expense and
not including anything installed, erected or constructed by the LESSOR) shall be
carried out by the LESSEE at its own cost and expense.

 

11.5 ACCESS:

The LESSEE, its agents, representatives, employees and guests shall have
unimpaired access to and use of the Demised Premises at all times, during the
day or the night for all the 365 days that is 24 hours seven days a week basis
of the year during the entire term of the lease, including access to the parking
spaces and common areas connected with the Schedule Premises.

 

For IBC Knowledge Park Pvt. Ltd.    SiRF Technology (India) Pvt. Ltd.

/s/ Yunus Zia

  

/s/ Ashutosh Pande

Director    Director

 

17



--------------------------------------------------------------------------------

[IMAGE - GOVERNMENT OF KARNATAKA REGISTRATION STAMP Rs. 100]

 

11.6 TRANSFER OF PREMISES/ATTORNMENT:

The LESSOR undertakes that in the event the Demised Premises is sold,
transferred, mortgaged or conveyed to any third party by the LESSOR, the LESSOR
shall stipulate with such third party purchaser that the transfer will be fully
subject to this Agreement or any Deeds executed between the LESSOR and the
LESSEE. The LESSOR further agrees to ensure that the Transfer Deed executed by
them carries a covenant obligating the third party purchaser to acknowledge and
accept the LESSEE as its own LESSEE on the same terms and conditions of this
Agreement and they shall be responsible for refund of the Security Deposit in
terms hereof. The LESSOR shall ensure that the rights of the LESSEE under this
Agreement are not adversely affected or curtailed by virtue of such transfer.

 

11.7 INDEMNIFICATION:

LESSOR do hereby represent and confirm that the Demised Premises which is being
leased under this Agreement is the portion of the immovable property devolving
to its share under the Registered Joint Development Agreement dated 26-12-2003
and the LESSOR has not created any encumbrances, lien, charges, over the Demised
Premises by way of mortgage, sale etc., nor the LESSOR either individually on
its own or jointly with the BHDI have executed any agreement with third parties
agree to sell/transfer/mortgage the Demised Premises and the said Demised
Premises is free from all types of claims, actions and the constructions which
is being put up is in accordance with the sanctioned plan and the license issued
by Bangalore Mahanagara Palike (BMP) and there are no proceedings initiated by
BMP or any statutory authorities either State/Central against the Demised
Premises or it has not been a subject matter of litigation, attachment and the
same is entitled to be leased by the LESSOR and the marketable title of the
Demised Premises is clear.

In the event of any claim or action or proceedings were to be initiated against
the Demised Premises thereby the occupation and the use of the Demised Premises
in the hands of the LESSEE is being curtailed or restricted or prohibited and
due to such happening the LESSEE is unable to carry on its business within the
Demised Premises and there being threat of dispossession, the LESSOR undertakes
to indemnify for all such losses and damages which are to be incurred by the
LESSEE.

 

For IBC Knowledge Park Pvt. Ltd.    SiRF Technology (India) Pvt. Ltd.

/s/ Yunus Zia

  

/s/ Ashutosh Pande

Director    Director

 

18



--------------------------------------------------------------------------------

[IMAGE - GOVERNMENT OF KARNATAKA REGISTRATION STAMP Rs. 100]

 

11.8 PROVISION FOR ANTENNA:

The Lessor has made available to the LESSEE an area of              square feet
of the terrace to install its antenna/s dish or tower or any other kind of
communication devices which are desirable for the efficient functioning of
LESSEE’s use of the Demised Premises.

 

12) OTHER MUTUAL COVENANTS:

 

 

12.1 INSPECTION OF THE DEMISED PREMISES:

The LESSOR shall have the right to enter the Demised Premises for the purpose of
inspecting the condition of the same or carrying out any repair after giving the
LESSEE a written notice of 24 hours by hand delivery, as well as verbal notice
of its intention of doing so provided however that the intended time of
inspection is within the working hours of the LESSEE, except in cases of
emergency when no notice shall be required. LESSOR shall give subsequent notice
to LESSEE with 24 hours.

 

12.2 DEVELOPMENTS TO THE BUILDING AND OCCUPATION OF THE SAME BY OTHER
OCCUPANTS/LESSEE:

The LESSEE shall not in any way obstruct the LESSOR from undertaking any future
development proposed to be made in the SCHEDULE A PROPERTY and also developments
to the buildings already constructed where occupants/LESSEE have occupied the
same provided such development does not interfere with or obstruct the peaceful
enjoyment of the Demised Premises or other common areas.

 

For IBC Knowledge Park Pvt. Ltd.    SiRF Technology (India) Pvt. Ltd.

/s/ Yunus Zia

  

/s/ Ashutosh Pande

Director    Director

 

19



--------------------------------------------------------------------------------

[IMAGE - GOVERNMENT OF KARNATAKA REGISTRATION STAMP Rs. 100]

 

12.3 DISPUTES:

Any controversy or claim or dispute or difference arising out of or relating to
this Lease or interpretation of any provisions thereof or any breach or alleged
breach thereof, shall be amicably settled between the parties by mutual
discussions and resolve the said differences/disputes. In the event of the
parties not arriving at an amicable decision to resolve the dispute/differences,
the same shall be referred to a sole arbitrator appointed by the parties under
mutual consent and the said arbitrator shall be a retired judge of the High
Court. The arbitration proceedings shall be held in Bangalore. Judgment upon the
award rendered may be entered in any court of competent jurisdiction for
execution. The arbitration proceedings shall be governed by the provisions of
the Arbitration and Conciliation Act, 1996.

 

12.4 SUSPENSION:

If the Demised Premises is destroyed or damaged by fire, flood, or in any other
manner, becomes unfit for occupation or use, and upon receipt of notice from the
LESSEE to this effect, the rent or a part thereof according to the nature and
extent of the damage, shall be suspended till such time as the Demised Premises
is once again rendered fit for occupation and use. If the Demised Premises, or
any significant portion thereof, when it is rendered unfit for use and the same
is not made fit for use within (30) days by the LESSOR, parties after mutual
negotiation arrive at the decision to have the lease terminated and accordingly,
LESSEE shall have the right to terminate this lease without obligation to make
further payments.

 

For IBC Knowledge Park Pvt. Ltd.    SiRF Technology (India) Pvt. Ltd.

/s/ Yunus Zia

  

/s/ Ashutosh Pande

Director    Director

 

20



--------------------------------------------------------------------------------

[IMAGE - GOVERNMENT OF KARNATAKA REGISTRATION STAMP Rs. 100]

 

12.5 FORCE MAJEURE:

If the performance by either party, of any of its obligations hereunder is
prevented, restricted or interfered with by reason of fire, or other casualties
or accident, strike (being a national, regional or city wide strike) or labour
dispute, war or other violence, any law or regulation of any Government
(excluding those relating to any violation or non compliance with the rules and
regulations governing construction and occupation of buildings), or any act or
condition whatsoever beyond the reasonable control of such party (each such
event shall be called a “Force Majeure” event), then such party shall be excused
from such performance to the extent of such prevention, restriction or
interference, provided, that such party shall give prompt notice within a period
of 30 days to the other party of such Force Majeure in such notice, including a
description, in reasonable specificity, of the cause of the Force Majeure. Such
parties shall use reasonable efforts to avoid or remove such cause of
non-performance and shall continue performance hereunder whenever such causes
are removed. Any dispute arising in relation thereto shall be a dispute within
the meaning of clause 12.3 herein before contained.

 

12.6 RENTAL DISCOUNTING:

The LESSEE shall not have any objection for the LESSOR to avail term loan from
financial institutions, banks and other authorities by discounting the rentals
receivable towards the Demised Premises under this Agreement. The LESSEE shall
always cooperate by issuing such confirmation letters as and when required by
the lender / LESSOR.

 

13) TERMINATION:

 

  i. At the option of the LESSOR, in the event of the LESSEE having defaulted in
the payment of the rentals for two months despite having received a written
notice of default in this regard from the LESSOR and having failed to cure such
default within 30 days from the date of such notice.

 

For IBC Knowledge Park Pvt. Ltd.    SiRF Technology (India) Pvt. Ltd.

/s/ Yunus Zia

  

/s/ Ashutosh Pande

Director    Director

 

21



--------------------------------------------------------------------------------

[IMAGE - GOVERNMENT OF KARNATAKA REGISTRATION STAMP Rs. 100]

 

  ii. In the event of the Lessor committing breach of any of the terms of this
Lease, the LESSEE shall notify the Lessor of the breach and to rectify the same
within a period of 60 days of such notice, failing which the LESSEE shall be
entitled to terminate the lease by giving one month notice and shall hand over
possession subject to refund of the Interest-Free Security Deposit amount and
the amount in Initial Power Deposit and any other Deposit for Additional Power.
In the event of the breach being on the part of the Lessor, the LESSEE shall not
be bound by the terms of lock in period stipulated in clause 2.1 above.

 

  iii. By mutual consent of both parties duly recorded in writing on such terms
as may be agreed upon.

 

  iv. By either party if any parry hereto defaults in the performance of any of
its obligations under this Agreement and such default is not cured within 30
days from the date of receipt of written notice of default issued by the
non-defaulting party in this regard. By either party, where any clause of this
Agreement specifically provides for termination.

 

  v. If by operation of law and for the breach of the provisions contained in
this Agreement by the LESSOR, the LESSEE is prevented from continuing the Lease.

 

  vi. By the LESSEE issuing [6] SIX Months prior written notice after the expiry
of Initial Lock-in period of 3 years lease.

 

  vii. In the event of termination of the lease in any manner aforesaid, the
LESSEE shall hand over vacant possession of the Demised Premises duly debonded
with relevant certificates to the LESSOR in a condition as it was leased,
excepting normal wear and tear, subject to the LESSOR not owing any money/amount
to the LESSEE on any account whatsoever, unless the LESSEE is prevented from
such handover by reasons of destruction/demolition of the Demised Premises. Upon
termination for any reason other than pursuant to LESSEE’s breach, LESSEE shall
owe no further amounts except for amounts owed for use of the Demised Premises
by LESSEE prior to termination under these presents.

 

For IBC Knowledge Park Pvt. Ltd.    SiRF Technology (India) Pvt. Ltd.

/s/ Yunus Zia

  

/s/ Ashutosh Pande

Director    Director

 

22



--------------------------------------------------------------------------------

[IMAGE - GOVERNMENT OF KARNATAKA REGISTRATION STAMP Rs. 100]

 

  viii. Notwithstanding the above, LESSEE shall not have right to terminate the
lease before expiry of Initial Term of lease of 3 years. In the event of such
termination occurring, LESSEE undertakes to pay the monthly rental for the
unexpired period of initial term of lease.

 

14) NOTICES:

Notices to be provided under this Agreement shall be in writing and delivered to
the address of the LESSOR as mentioned hereinabove and to the LESSEE at the
Demised Premises (with copies to the attention of Mr. Ashutosh Pande, Managing
Director, Al-A, Sector 16, Noida 201301, India, and shall be sent by hand
delivery with acknowledgement obtained or through a recognized courier. Notice
shall be deemed to have been received, in the case of hand delivery on the day
after such delivery and in the case of courier, on the expiry of two days after
the date on which such courier is sent.

 

15) COSTS:

The parties shall each bear their respective legal, consultant or other costs
incurred in respect of the drafting, negotiation, execution and registration of
this Agreement. However, the expenses towards stamp duty and registration fee
etc., in the event of registration of the Lease Deed, which shall be at LESSEE’s
discretion, to be executed, are to be borne by the LESSEE.

 

For IBC Knowledge Park Pvt. Ltd.    SiRF Technology (India) Pvt. Ltd.

/s/ Yunus Zia

  

/s/ Ashutosh Pande

Director    Director

 

23



--------------------------------------------------------------------------------

[IMAGE - GOVERNMENT OF KARNATAKA REGISTRATION STAMP Rs. 100]

 

16) HANDING OVER POSSESSION ON EXPIRY:

On the expiry of the lease period, the LESSEE shall hand over physical vacant
possession of the Demised Premises to the LESSOR or its agent duly debonded with
relevant certificates from STPI and Customs in the same condition under which
has been let-out and as it has received it, normal wear and tear excepted,
subject to simultaneous refund of balance security deposit due to be paid to the
LESSEE and power deposit by the LESSOR to the LESSEE. Notwithstanding any thing
to the contrary contained or implied herein, all improvements made by the LESSEE
to the Demised Premises and fixtures installed at the Demised Premises shall
always remain the property of the LESSEE and the LESSEE shall remove the
fixtures and other improvements at the time of handing over vacant possession of
the Demised Premises and restore the Demised Premises to the condition as it was
leased. However, the LESSEE shall take utmost care while removal of its
furniture and fixtures and any damage caused to the Demised Premises while its
removal, LESSEE shall restore the damages at its cost and expenses, normal wear
and tear excepted.

However, at the time of handing over of the physical vacant possession of
Demised Premises and the LESSEE is unable to remove such of the improvements
made by it and the fixtures installed within the Demised Premises, the LESSEE
may leave behind such improvements and fixtures within the Demised Premises for
which the LESSOR is not obligated to make any payment.

 

17) WHOLE AGREEMENT:

This Agreement together with the annexed Schedule executed by the parties hereto
constitutes the entire agreement between the parties with respect to the subject
matter hereto and supersedes and cancels all previous agreement, negotiations,
thereof.

 

18) MODIFICATIONS:

The parties may, by mutual consent, add, delete or modify any of the terms and
conditions of this Agreement. Such addition, deletion and modification shall be
recorded by the Parties in writing.

 

For IBC Knowledge Park Pvt. Ltd.    SiRF Technology (India) Pvt. Ltd.

/s/ Yunus Zia

  

/s/ Ashutosh Pande

Director    Director

 

24



--------------------------------------------------------------------------------

[IMAGE - GOVERNMENT OF KARNATAKA REGISTRATION STAMP Rs. 100]

 

19) WAIVER:

No forbearance, relaxation or inaction by any party at any time to require the
performance of any provision of this Agreement shall in any way affect, diminish
or prejudice the right of such party to require the performance of that or any
other provision of this Agreement or be considered to be a waiver of any right,
unless specifically agreed in writing.

 

20) SEVERABILITY:

In the event of any provision of this Agreement being held or becoming invalid,
unenforceable or illegal for any reason, this Agreement shall remain otherwise
in full force apart from the said provision, which will be deemed deleted. The
Parties shall however attempt to replace the deleted provision with a legally
valid provision that reflects the same purpose of the deleted provision to the
greatest extent possible.

 

21) GOVERNING LAW:

This Agreement shall be governed in all respects by the laws of India.

 

22) COUNTERPARTS:

This Agreement may be executed in more than one counterpart, all of which shall
be considered one and the same Agreement and each of which shall be deemed as
original. The original stamped and registered (if LESSEE so chooses) Agreement
shall be retained by the LESSEE.

 

For IBC Knowledge Park Pvt. Ltd.    SiRF Technology (India) Pvt. Ltd.

/s/ Yunus Zia

  

/s/ Ashutosh Pande

Director    Director

 

25



--------------------------------------------------------------------------------

[IMAGE - GOVERNMENT OF KARNATAKA REGISTRATION STAMP Rs. 100]

SCHEDULE “A” REFERRED TO ABOVE

All that piece and parcel of property bearing Corporate No. 4/1, Bannerghatta
Road, Ward No. 63, Bangalore Measuring 13 acres, 13.5 guntas or 5,81,981 sq.ft.
and bounded as follows:

 

East by    :Property belonging to Dharmaram College. West by    :Bangalore,
Bannerghatta Road. North by    :Property belongs to Dharmaram College & MORZARIA
Industrials Estate. South by    :Private Property occupied by Sagar Automobile,
Band Box and Choultries.

SCHEDULE “B” REFERRED TO ABOVE

All that piece and parcel of immovable property being the office space situated
in Level 9 Office Floor (10th Floor) of Tower C of IBC Knowledge Park, measuring
26,223 sqft (subject to actual joint measurement) together with 50 designated
car parks (surface/basement).

In witness WHEREOF the FIRST PARTY and the SECOND PARTY have signed this
Agreement on the day, month and year first above mentioned in the presence of
the following Witnesses:

 

WITNESSES    For IBC Knowledge Park Pvt. Ltd. 1. Impulsesoft India Private
Limited    LESSOR  

/s/ K. Srikrishna

  

/s/ Yunus Zia

     Director 2.  

/s/ M. Khalid

   LESSEE   IBC Knowledge Park Pvt. Ltd.    SiRF Technology (India) Pvt. Ltd.  
  

/s/ Ashutosh Pande

     Director

 

26



--------------------------------------------------------------------------------

[IMAGE - GOVERNMENT OF KARNATAKA REGISTRATION STAMP Rs. 100]

ANNEXURE 1

[Floor Plan of the Demised Premises]

 

For IBC Knowledge Park Pvt. Ltd.    SiRF Technology (India) Pvt. Ltd.

/s/ Yunus Zia

  

/s/ Ashutosh Pande

Director    Director

 

27



--------------------------------------------------------------------------------

[IMAGE - GOVERNMENT OF KARNATAKA REGISTRATION STAMP Rs. 100]

ANNEXURE 2

(CAR PARK PLAN)

 

For IBC Knowledge Park Pvt. Ltd.    SiRF Technology (India) Pvt. Ltd.

/s/ Yunus Zia

  

/s/ Ashutosh Pande

Director    Director

 

28



--------------------------------------------------------------------------------

[IMAGE - GOVERNMENT OF KARNATAKA REGISTRATION STAMP Rs. 100]

ANNEXURE 3

(Maintenance of common areas and amenities)

Maintenance Services and Facilities for tower ‘C’

The maintenance services and facilities provided in the demised premises shall
include the following:

ITEM NO. 1

IBC Knowledge Park shall ensure and maintain all Common Area of the project
which includes:

 

  •  

Drive ways, path ways, podium, landscaped areas, services, common HT/LT rooms
for all tenants/owners, sewage/drainage and water treatment plants, water
bodies, compound wall, tube wells, common electrification of the park,
staircases, lift machine rooms, security rooms, common ducts, over head tanks,
sump tanks, visitor car/scooter parking.

 

  •  

Common lift lobbies and terraces.

 

  •  

Common area Fire Hydrant/Fighting System.

 

  •  

Basement, terraces unless and other wise exclusively earmarked for the usage of
the LESSEE.

 

  •  

Structure Glazing.

 

  •  

Ducts for the following have been provided viz.

 

  •  

Lighting and ventilation.

 

  •  

Common Water supply through bore wells.

The description of the maintenance of the common area General Maintenance
charges includes the following:

 

  •  

Operation and maintenance of all common equipment installed / to be installed in
the project by IBC Knowledge Park for common use of all Lessees/Owners.

 

  •  

Power and power back up for the common areas of the IBC Knowledge Park.

 

  •  

Periodic maintenance of the elevators installed in Tower ‘C’.

 

  •  

Maintenance of common RMU and Transformer yard for all Lessees/Owners of the
park.

 

For IBC Knowledge Park Pvt. Ltd.    SiRF Technology (India) Pvt. Ltd.

/s/ Yunus Zia

  

/s/ Ashutosh Pande

Director    Director

 

29



--------------------------------------------------------------------------------

[IMAGE - GOVERNMENT OF KARNATAKA REGISTRATION STAMP Rs. 100]

 

  •  

Providing water for all purposes @ 50 liters per capita / day per person as per
National Building Code.

 

  •  

Maintenance of the bore wells and associated pumps within IBC Knowledge Park

 

  •  

Maintenance of basic infrastructure of all plumbing and Sanitary lines in the
respective service duct built by it, excluding the ducts utilized and built by
LESSEE viz., pantry, fire, electrical, sanitation, communication, A/C etc.

 

  •  

All common & external areas maintenance services of surface podium of the Park.

 

  •  

Maintenance of landscaped areas, compound wall lighting, tube well, sewerage,
roads and paths and any other Maintenance Services within the boundary of the
building and the project IBC Knowledge Park. However, in the event of any of the
above areas are exclusively used by the LESSEE, the same shall be maintained by
the LESSEE.

 

  •  

Painting, necessary replacements of Common lights / bulbs / other equipment in
the common areas of the Building by IBC Knowledge Park, but excluding cost of
maintenance, cleaning, painting and necessary replacements of lights / bulbs /
other equipment located in the designated basements of the Building by the
LESSEE.

 

  •  

Security services at all egress and ingress points excluding manning of basement
car parking of the LESSEE.

 

  •  

Maintenance of sewage and water treatment plant and Common garbage disposal for
IBC Knowledge Park.

 

  •  

Sub Panel for the common area of the park.

 

  •  

Pest Control in the common areas in and around the Towns ‘C’.

 

  •  

Insurance of the building.

ITEM NO. 2 – TO BE MAINTAINED BY LESSEE AT ITS COST AND EXPENSES

Exclusive areas identified for Level 9 Office Floor (10th Floor) – Tower ‘C’.

 

  •  

Lift lobby at Level 9 office floor (10th floor) exclusively used by the LESSEE.

 

  •  

Balcony areas.

 

For IBC Knowledge Park Pvt. Ltd.    SiRF Technology (India) Pvt. Ltd.

/s/ Yunus Zia

  

/s/ Ashutosh Pande

Director    Director

 

30



--------------------------------------------------------------------------------

[IMAGE - GOVERNMENT OF KARNATAKA REGISTRATION STAMP Rs. 100]

ANNEXURE IV

STATEMENT OF RENT, MAINTENANCE

 

Description

   Area    Rent psfpm    Rent P.m.

Rent

   26,223    Rs. 36    Rs.  9,44,028         (first 3 years)   

Car park

   50 Nos.    Rs. 1,750/-    Rs. 87,500

Maintenance Charges

   26,223    Rs. 4.50    Rs. 1,18,004         (first 3 years)   

STATEMENT OF RENT, MAINTENANCE (First Renewed Term)

 

Description

   Area    Rent psfpm     Rent P.m.

Rent

   26,223    Rs. 42.48     Rs.  11,13,953         (second 3 years )  

Car park

   50 Nos.    Rs. 1,750/-     Rs. 87,500

STATEMENT OF RENT, MAINTENANCE (Second Renewed Term)

 

Description

   Area    Rent psfpm   Rent P.m.

Rent

   26,223    Rs. 50.13   Rs.  13,14,559         (third 3 years)  

Car park

   50 Nos.    Rs. 1,750/-   Rs. 87,500

SECURITY DEPOSIT, POWER DEPOSIT (REFUNDABLE)

 

Description

   Area in
sft.     Rent psfpm    Months    Amount

fitted out space

   26,223     Rs. 9,44,028    12    Rs. 1,13,28,336

Power Deposit

   100  kva   Rs.  12,500/kva       Rs. 12,50,000

Total

           Rs.  1,25,78,336

 

For IBC Knowledge Park Pvt. Ltd.    SiRF Technology (India) Pvt. Ltd.

/s/ Yunus Zia

  

/s/ Ashutosh Pande

Director    Director

 

31